Name: Council Regulation (EEC, Euratom, ECSC) No 2859/77 of 19 December 1977 adjusting the remuneration and pensions of officials and other servants of the European Communities and the weightings applied thereto
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 23 . 12 . 77 Official Journal of the European Communities No L 330/ 1 i (Acts whose publication is obligatory) COUNCIL REGULATION (EEC, EURATOM, ECSC) No 2859/77 of 19 December 1977 adjusting the remuneration and pensions of officials and other servants of the European Communities and the weightings applied thereto THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing a single Council and a single Commission of the European Communities, Having regard to the Protocol on the Privileges and Immunities of the European Commu ­ nities, and in particular Article 13 thereof, Having regard to the Staff Regulations of officials and the conditions of employment of other servants of the European Communities laid down by Regulation (EEC, Euratom , ECSC) No 259/68 ('), as last amended by Regulation (EEC, Euratom , ECSC) No 1409/77 (2 ), and in particular Articles 64, 65(1 ) and 82 of the Staff Regulations and the first paragraph of Article 20 and Article 64 of the conditions of employment, Having regard to the proposal from the Commission , Whereas a review of the remuneration of officials and other servants carried out on the basis of a report by the Commission has shown that the remuneration and pensions of officials and the remuneration of other servants of the Communities should be adjusted ; Whereas the Council , in its Decisions of 29 June 1976, fixed the method of calculation to be used in the periodical reviews of the remuneration of officials and other servants of the Communities, HAS ADOPTED THIS REGULATION : Article 1 With effect from 1 July 1977, the Staff Regulations of officials of the European Communi ­ ties are amended as follows : (a) the table of basic monthly salaries in Article 66 is replaced by the following : (') OJ No L 56, 4 . 3 . 1968 , p. 1 . (*) OJ No L 160 , 30 . 6 . 1977 , p. 1 . No L 330/2 Official Journal of the European Communities 23 . 12 . 77 Grade Step I 2 i 4 s 6 7 8 A 1 1 94 265 203 881 213 497 223 113 232 729 242 345 A 2 173 889 183 064 192 239 201 414 210 589 219 764 A 3 L/A 3 146 276 1 54 304 162 332 170 360 178 388 186416 1 94 444 202 472 A 4 L/A 4 125 004 131 270 137 536 143 802 1 50 068 156 334 162 600 168 866 A 5 L/A 5 104 119 109 834 1 1 5 549 121 264 126 979 132 694 138 409 144 124 A 6 L/A 6 88 842 93 847 98 852 103 857 108 862 113 867 1 18 872 123 877 A 7 L/A 7 74019 78 381 82 743 87 105 91 467 95 829 A 8 L/A 8 63 344 66 505 B 1 88 842 93 847 98 852 103 857 108 862 113 867 118 872 123 877 B 2 74 978 78 976 82 974 86 972 90 970 94 968 98 966 102 964 B 3 59 911 63 432 66 953 70 474 73 995 77 516 81 037 84 558 B 4 50 390 53 296 56 202 59 108 62014 64 920 67 826 70 732 B 5 44 589 46 746 48 903 51 060 C 1 51 583 54 152 56 721 59 290 61 859 64 428 66 997 69 566 C 2 44 198 46 373 48 548 50 723 52 898 55 073 57 248 59 423 C 3 40 817 42 665 44 513 46 361 48 209 50 057 51 905 53 753 C 4 36 421 38 120 39 819 41 518 43 217 44 916 46615 48 314 C 5 33 312 34 846 36 380 37914 D 1 38 142 40 070 41 998 43 926 45 854 47 782 49 710 51 638 D 2 34 404 36 083 37 762 39 441 41 120 42 799 44 478 46 157 D 3 31 753 33 306 34 859 36412 37 965 39 518 41 071 42 624 D 4 29 906 31 233 32 560 33 887 (b)  Bfrs 2 100 is replaced by Bfrs 2 228 in Article 67 ( 1 ) (a) of the Staff Regulations and in Article 1 ( 1 ) of Annex VII thereto,  Bfrs 3 263 is replaced by Bfrs 3 462 in Article 67 ( 1 ) (b) of the Staff Regulations and in Article 2 ( 1 ) of Annex VII thereto,  Bfrs 5 831 is replaced by Bfrs 6 186 in the second sentence of Article 69 of the Staff Regulations and in the last paragraph of Article 4 of Annex VII thereto,  Bfrs 2 916 is replaced by Bfrs 3 093 in the first paragraph of Article 3 of Annex VII to the Staff Regulations . Article 2 With effect from 1 July 1977, the conditions of employment of other servants of the Euro ­ pean Communities are amended as follows : (a) the table of basic monthly salaries in Article 20 is replaced by the following : 23 . 12. 77 Official Journal of the European Communities No L 330/3 Grade Step 1 2 3 4 5 6 7 8 A 1 194 265 203 881 213 497 223 113 232 729 242 345 A 2 173 889 183 064 192 239 201 414 210 589 219 764 A 3 L/A 3 146 276 154 304 162 332 170 360 178 360 186416 194 444 202 472 A 4 L/A 4 125 004 131 270 137 536 143 802 150 068 156 334 162 600 168 866 A 5 L/A 5 104 119 109 834 115 549 121 264 126 979 132 694 138 409 144 124 A 6 L/A 6 88 842 93 847 98 852 103 857 108 862 113 867 118 872 123 877 A 7 L/A 7 74 019 78 381 82 743 87 105 91 467 95 829 A 8 L/A 8 63 344 66 505 B 1 88 842 93 847 98 852 103 857 108 862 113 867 118 872 123 877 B 2 74 978 78 976 82 974 86 972 90 972 94 968 98 966 102 964 B 3 59 911 63 432 66 953 70 474 73 995 77 516 81 037 84 558 B 4 50 390 53 296 56 202 59 108 62 014 64 920 67 826 70 732 B 5 44 589 46 746 48 903 51 060 C 1 49 012 51 377 53 742 56 107 58 472 60 837 63 202 65 567 C 2 41 907 43 978 46 049 48 120 50 191 52 262 54 333 56 404 C 3 38 831 40 565 42 299 44 033 45 767 47 501 49 235 50 969 C 4 34 692 36 290 37 888 39 486 41 084 42 682 44 280 45 878 C 5 31 761 33 208 34 655 36 102 D 1 36 322 38 131 39 940 41 749 43 558 45 367 47 176 48 985 D 2 32 799 34 377 35 955 37 533 39 111 40 689 42 267 43 845 D 3 30 311 31 770 33 229 34 688 36 147 37 606 39 065 40 524 D 4 28 557 29 805 31 053 32 301 ,.. (b) the table of basic monthly salaries in Article 63 is replaced by the following : Category Group Class I 2 .5 4 A I II III 95 053 66 203 54 569 106 117 73 927 57 236 117 181 81 651 59 903 128 245 89 375 62 570 B IV v 52 204 39 595 58 020 42 762 63 836 45 929 69 652 49 096 C VI VII 36 961 31 069 39 609 32 851 42 257 34 633 44 905 36415 D VIII IX 30 027 28 826 31 906 29 288 33 785 29 750 35 664 30 212 No L 330/4 Official Journal of the European Communities 23 . 12. 77 Ireland 134-1 Italy 130-2 Luxembourg 100 Netherlands 92-7 United Kingdom 136-5 Japan 145-4 Switzerland 78-0 United States 127-0 Greece 150-7 Turkey 231-1 Canada 126-3 2. With effect from 1 July 1977, the weightings applicable to pensions in accordance with the second subparagraph of Article 82 ( 1 ) of the Staff Regulations shall be that given below for the Community country in which the person entitled to the pension declares Article 3 With effect from 1 July 1977 the temporary fixed allowance referred to in Article 4a of Annex VII to the Staff Regulations shall be :  Bfrs 1 614 per month for officials in Grade C 4 and C 5,  Bfrs 2 474 per month for officials in Grade C 1 , C 2 or C 3 . Article 4 1 . Pensions for which entitlement has accrued by or on 1 July 1977 shall be calculated from that date for officials and temporary staff other than those covered by Article 2 (d) of the conditions of employ ­ ment of other servants by reference to the table of basic monthly salaries laid down in Article 66 of the Staff Regulations as amended by Article 1 (a) of this Regulation . 2 . Pensions for which entitlement has accrued by or on 1 July 1977 shall be calculated from that date for temporary staff covered by Article 2 (d) of the conditions of employment of other servants by refer ­ ence to the table of basic monthly salaries laid down in Article 20 of the conditions of employment, as amended by Article 2 (a) of this Regulation . Article 5 1 . With effect from 1 July 1977, the weightings applicable to the remuneration of officials employed in the countries listed below shall be as follows : Belgium 100 Denmark 125-5 Germany 79-2 France 123-7 his home to be : Belgium 100 Denmark 125-5 Germany 79-2 France 123-7 Ireland 134-1 Italy 130-2 Luxembourg 100 Netherlands 92-7 United Kingdom 136-5 If a person entitled to a pension declares his home to be in a country other than those listed above, the weighting applicable to the pension shall be that for Belgium . Article 6 With effect from 1 July 1977, the table in Article 10 ( 1 ) of Annex VII to the Staff Regulations is replaced by the following : Entitled to household allowance Not entitled to household allowance 1st to 1 .Sth day from 16th day 1st to 15th day from 16th day Belgian francs per calendar day Al to A 3 and L/A 3 1 050 493 721 414 A 4 to A 8 and L/A 4 to L/A 8 and Cate ­ gory B 1 018 461 690 361 Other grades 923 430 594 297 23 . 12. 77 Official Journal of the European Communities No L 330/5 Article 7 With effect from 1 July 1977, the allowances of Bfrs 4 411 , Bfrs 7 277 and Bfrs 9 924 laid down in Article 1 of Regulation (ECSC, EEC, Euratom) No 300/76 ( ! ) for shiftwork are replaced by Bfrs 4 679 , Bfrs 7 720 and Bfrs 10 528 respectively. Article 8 Regulation (ECSC, EEC, Euratom) No 3177/76 (2) and Regulation (EEC, Euratom, ECSC) No 1 409/77 (3) are repealed with effect from 1 July 1977 . Article 9 The amounts shown in Article 4 of Regulation (EEC, Euratom, ECSC) No 260/68 (4) shall , for the period 1 July 1977 to 30 June 1978 , be subject to a weighting of 106-084. Article 10 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 19 December 1977 . For the Council The President H. SIMONET (') OJ No L 38 , 13 . 2 . 1976 , p. 1 . ( 2 ) OJ No L 359, 30 . 12 . 1976, p. 1 ( 3 ) OJ No L 160 , 30 . 6 . 1977 , p. 1 . 04 ) OJ No L 56, 4 . 3 . 1968 , p. 8 .